DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/22 and 12/1/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 12/16/21.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2011/0267612 A1).
Re. Claim 1, Roberts et al. discloses a broadband radiation source device configured for generating broadband output radiation upon receiving pump radiation ([0008], [0132]), the device comprising: 
a hollow-core photonic crystal fiber (HC-PCF) comprising at least a first structurally varied portion 210a and a second structurally varied portion 210b (Fig 2e; [0051], [0053]), wherein each of the first structurally varied portion and the second structurally varied portion has at least one structural parameter of the HC-PCF (i.e. refractive index) varied with respect to one or more main portions of the HC-PCF ([0053]), at least one of the one or more main portions LG of the HC-PCF separating the first structurally varied portion and second structurally varied portion (Fig 2e; [0053]).  
	It is noted, the preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re. Claim 2, Roberts et al. discloses the first structurally varied portion and the second structurally varied portion are each configured and located to control a first nonlinear optical process and second nonlinear optical process responsible for generation of the broadband output radiation (i.e. 210a and 210b form a cavity acting as a laser medium) ([0107], [0116]).  
Re. Claim 5, Roberts et al. discloses the first structurally varied portion and the second structurally varied portion are further configured to support propagation of substantially the fundamental mode of the pump radiation ([0045]).  
Re. Claim 8, Roberts et al. discloses the device further comprisies a pump radiation source for generating the pump radiation ([0119).  
Re. Claim 10, Roberts et al. discloses the HC-PCF comprises a single ring HC-PCF ([0056]).   
Re. Claim 13, Roberts et al. discloses a metrology device comprising: a detector 96; and the device 94 as described above (Fig 10; [0119]-[0120]).  
Re. Claim 14, Roberts et al. discloses the metrology device comprises a level sensor (i.e. “observing the wavelength value”) ([0119]).  
Allowable Subject Matter
Claims 3, 4, 6, 7, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 3, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein the first structurally varied portion is configured and located such that the second nonlinear optical process does not begin in the first structurally varied portion.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the first varied structure portion being positioned within the device such that the second nonlinear process is prevented.
Re. Claim 4, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein the first nonlinear optical process comprises modulation instability and the second nonlinear optical process comprises dispersive wave generation.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the required nonlinear processes.
Re. Claim 6, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein at least the first structurally varied portion is configured and located such that a point spread power spectral density of a spectrum of the broadband output radiation does not vary by more than 50% from an average over a wavelength range of interest.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the first structurally varied portion is located so as to achieve a point spread power spectral density as required by the claim.
Re. Claim 7, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein at least the first structurally varied portion is configured and located such that a point spread power spectral density of a spectrum of the broadband output radiation does not comprise any peaks having a point spread power spectral density more than two times an average point spread power spectral density for the spectrum.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the first structurally varied portion is located so as to achieve a point spread power spectral density as required by the claim.
Re. Claim 9, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein the pump radiation source is configured such that the pump radiation comprises a pulse energy in a range between 1 pJ and 10 pJ.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the pump radiation source as required by the claim.
Re. Claim 11, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein a beginning of the first structurally varied portion is located at a position between 5 cm and 30 cm from an input end of the HC-PCF.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the first structurally varied portion is located as required by the claim.
Re. Claim 12, the prior art does not disclose or reasonably suggest a device as required in the claims, specifically wherein a beginning of the second structurally varied portion is located at a position between 15 cm and 35 cm from an input end of the HC-PCF.
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the second structurally varied portion is located as required by the claim.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claim 15, the prior art does not disclose or reasonably suggest a method of optimizing a location of a structurally varied portion along a length of a hollow-core photonic crystal fiber (HC-PCF), such that broadband output radiation generated from the HC-PCF following excitation by input radiation comprises wavelengths in the ultraviolet region, the method comprising: determining a location along the length of the HC-PCF where the pump radiation will be spectrally expanded by a modulation instability dominated nonlinear optical process, and locating the structurally varied portion downstream of the determined location.  
Re. Claim 16, the prior art does not disclose or reasonably suggest a broadband light source device configured for generating a broadband output radiation upon receiving pump radiation, the device comprising: 
a hollow-core photonic crystal fiber (HC-PCF) comprising at least one structurally varied portion having at least one structural parameter of the HC-PCF varied with respect to one or more main portions of the HC-PCF, 
wherein the at least one structurally varied portion comprises at least a certain structurally varied portion located downstream of a position along the length of the HC- PCF where the pump radiation will have been spectrally expanded by a modulation instability dominated nonlinear optical process, and 
wherein the at least one structurally varied portion is configured and located such that the broadband output radiation comprises wavelengths in the ultraviolet spectral region.  
The most applicable prior art, Roberts et al. (US 2011/0267612 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above on combination with the remaining limitations of the claims.  While spectral broadening is inherent within any system, the broadening in Roberts is prevented by placing the first and second structural variations within the location where such broadening would occur, and preventing said broadening by reflecting signals propagating within the cladding of the fiber.  That is, the spectral broadening of Roberts is not due to a modulation instability dominated nonlinear optical process, and the structurally varied portions in Roberts are not located downstream of any spectral broadening.  Moreover, Roberts et al. does not discloser an output in the ultraviolet region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        10/31/22